COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESUS SOLIS,                                  §              No. 08-17-00007-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20130D02293)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until May 17, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 17, 2018.

       IT IS SO ORDERED this 3rd day of April, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.